In the United States Court of F ederal Claims

No. 18-5140
(Filed October 29, 2018)
NOT FOR PUBLICATION

W?L‘?V'J¢*J¢*#r*‘kkkk*~k*#rk*%'*~k**%

CECIL I)EWITT NELSON,
Plaintiff,
v.
THE UNITEI) STATES,

Defendant.

1':
‘k
‘k
‘k
‘k
‘k
‘k
‘k
*k
‘k
ir

%%k*$¢**='¢*$c****%'k'kz\"k**~k*

ORDER

This case Was filed in our court on April 4, 2018, by plaintiff Cecil DeWitt
Nelson, representing himself. l\/lister Nelson is a prisoner at the Florence High
United States Penitentiary, in Colorado, Where he is currently serving a life
sentence for conspiracy to kidnap. See Nelson v. United States, No.CR 612-005,
2018 WL 3398138, at *1 (S.D. Ga. July 12, 2018).

Plaintiff claims that the district court Which sentenced him did not have
jurisdiction over his case, because Congress allegedly did not properly pass Public
LaW 80-772, and thus 18 U.S.C. § 3231 Was never constitutionally enacted. Compi.
at 1»~4. He contends that the prosecuting and defense attorneys forged his
signature on a plea agreement, which allowed a longer term of imprisonment than
the 120-months limit in the one he claims to have signed. Id. at 2. And Mr. Nelson
maintains that he Was never properly served or named in the criminal proceeding
because his name in the heading of court documents Was spelled entirely in capital
letters, thus allegedly violating the 4th, 5th, Gth, rif'th, Sth, 9th, and 10th
amendments to the U.S. Constitution. Id. at 2, 4. His requested relief includes a
declaration that provisions of title 18 are unconstitutional, his ordered release from
prison due to legal innocence, and damages of $3,500 per day from his indictment
until his release. Id. at 5.

The government has moved to dismiss the case under Rule 12(b)(1) of the
Rules of the Court of Federal Claims (RCFC), arguing that this court does not have

'?DL’? El=E|J EU[][| ?53? '-|I=EL|

 

 

subject-matter jurisdiction over any of plaintiffs claims Def.’s Mot. for Summ.
Dismissal (Def,’s l\/iot.), ECF No. 6 at l, 5-8. Among other things, defendant notes
that our court’s jurisdiction over unjust conviction requires the allegation that a
conviction was set aside, or that the convicted individual Was pardoned, because the
convict was not guilty, id. at 5_6 (citing 28 U.S.C. §§ 1495 & 2513); that our
jurisdiction over plea agreements is limited to breaches of agreements that
expressly provide for a money damages remedy, id. at 7 (citing Sanders u, United
Sto:tes, 252 F.3d 1329, 1335 (Fed. Cir. 2011)); and that none of the constitutional
violations alleged by l\/lr. Nelson concern a money-mandating provision that would
support jurisdiction under 28 U.S.C. § 1491, id. at 7-8.

ln his response to the government’s motion, l\/Ir. Nelson contends that our
court has jurisdiction under two provisions of RCFC 60. Pl.’s Resp., ECF No. 7 at 1-
3. He argues that this court Can provide him relief from his conviction as a void
judgment under RCFC 60(b)(4), or for fraud on the court under RCFC 60(d)(3). Id.
Plaintiff reiterates his arguments concerning the passage of Public Law 80-772, the
capitalizing of his name, and the alleged forged signature on the plea agreement,
and maintains that the district court judge violated 28 U.S.C. §§ 454»55 and the
oath of office. Id. at 2-5.1 The government in reply restates its previous
arguments, Def.’s Reply, ECF No. 10 at 1M3, 5»~6, and argues that RCFC 60 cannot
provide jurisdiction for our court to hear the challenge to a criminal conviction in
another court, id. at 3~5.

lt appears that l\/lr. Nelson misunderstands the nature of this court’s
jurisdiction Our court has no jurisdiction to review the decisions of other courts.
See Joshua U. United States, 17 F.Sd 378, 380 (Fed. Cir. 1994). ln particular, we
have no power to entertain collateral attacks on criminal convictions See Co:rter v.
Um'ted States, 228 Ct. Cl. 898, 900 (1981). Under the Tucker Act, 28 U.S.C.
§ 1491(a)(1), we are empowered to hear claims of violations of constitutional
provisions that mandate the payment of money when violated. See Um'ted Sto;tes i).
Mitchell, 463 U.S. 206, 216-17 (1983). None of the constitutional provisions
identified by Mr. Nelson fall in that category See Dupre v. United States, 229 Ct.
Cl. 706 (1981) (Fourth and Sixth Amendments); Webster v. United States, 74 Fed.
Cl. 439, 444 (2006) (Seventh Amendment); Trafny U. United States, 503 F.3d 1339,
1340 (Fed. Cir. 2007) (Eighth Amendment); Hern.andez v. Um`ted Sta,tes, 93 Fed. Cl.
193, 198 (2010) (Ninth Amendment); Fry U. Um`ted Sto',tes, 72 Fed. Cl. 500, 507
(2006) (Fourth and Tenth Amendments). TO the extent plaintiff relies on the Due

 

1 In a supplement to his response, submitted after the government’s reply was filed,
Mr. Nelson stresses his argument that the rendering of his name in all capitals
connotes an artificial entity. Pl.’s Suppl., ECF No. 14. Plaintiff was also allowed to
file another document pertaining to this matter, which is difficult to comprehend
and appears irrelevant to the issue of our jurisdiction See Pl.’s Letter, ECF No. 13.

_2_

 

Process Clause of the Fifth Arnendment, that provision is not money-mandating2
Smith i). United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (holding that the Due
Process Clause of the Fifth Amendment is not money-mandating).

Nor does 28 U.S.C. § 1495 provide our court with jurisdiction over this
matter. As defendant correctly explains, see Def.’s Mot.at 5_7, our court’s
jurisdiction over unjust conviction and imprisonment claims under that statute is
limited to a very narrow set of circumstances ln order for this court to have
jurisdiction under section 1495, a plaintiff must allege and prove that his conviction
has been reversed or set aside, or he has been pardoned, on the ground that he is
not guilty, and that he did not commit the acts which were the basis of his
conviction, in accordance with the requirements of 28 U.S.C. § 2513(a). See Grayson
v. United Stottes, 141 Ct. Cl. 866, 869 (1958). Here, defendant has not alleged that
his conviction has been set aside-to the contrary, he is currently serving a life
sentence in prison. Accordingly, section 1495 provides no basis for the exercise of
jurisdiction over l\/lr. Nelson's case.3

Plaintiff’s claim regarding his plea agreement likewise does not come under
our court’s jurisdiction While we could entertain the allegation that a valid plea
agreement has been breached, if the agreement contains “an unmistakable promise
to subject the United States to monetary liability,” Sanders i). United States, 252
F.8d 1329, 1336 (Fed. Cir. 2001), l\/lr. Nelson is not alleging that such a promise
exists. To the contrary, he contends that the agreement is void. But since our
jurisdiction over contract claims requires the existence of a contract with the United
States in the first place, see 28 U.S.C. § 1491(a)(1), we have no jurisdiction over a
claim to invalidate a purported contract See Taylor v. United States, 73 Fed. Cl.
532, 545-46 (2006). And finally, RCFC 60 can only be used to set aside one of our
own court’s prior judgments, not those of other courts. Haddad i). United States,
Nos. 15~6400 & 15»8200, 2015 WL 7730933, at *2 n.6 (Fed. Cl. Nov. 30, 2015)

 

2 The Due Process Clause of the Fifth Amendment may only be a basis for our
jurisdiction when a claim concerns an illegal eXaction. See Aeroli,neas Argentinas v.
United States, 77 F.Sd 1564, 1573 (Fed. Cir. 1996); Colemom, I). United States, No.
13~431@, 2014 WL 949984, at *3 (Fed. Cl. l\/lar. 7, 2014).

3 A persuasive case can be made that l\/lr, Nelson’s failure to allege facts necessary
to place the matter within 28 U.S.C. §§ 1495 and 2513 should result in dismissal for
failure to state a claim upon which relief can be granted under RCFC 12(b)(6). See
Sykes i). United States, 105 Fed. Cl. 231, 234 (2012) (citing Fisher v. United States,
402 F.3d 1167, 1171-76 (Fed. Cir. 2005) (en banc)). Because l\/lr. Nelson concedes
that his conviction has not been set aside for any reason, the result for plaintiff
under this alternative ground would be the same. See Bolduc U. United States, 72
Fed. Cl. 187, 192 (2006) (explaining how facts alleged in complaint can be basis for
converting an RCFC 12(b)(1) motion to one under RCFC 12(b)(6)).

_3_

 

 

(citing Carney v. United States, 199 Ct. Cl. 160, 162-64 (1972)). Thus, it is no basis
for jurisdiction over l\/Ir. Nelson’s claims.

ln sum, even if everything that Mr. Nelson alleges is true, there is nothing
that our court can do about it.4 As none of plaintiff’s claims fall under our court’s
subject-matter jurisdiction, the government’s motion to dismiss this case is
GRANTED pursuant to RCFC 12(b)(1). The Clerk shall close the case.

WW¢.

IT IS SO ORDERED.

v@g/fworsn? _"`
Seni r udge

 

4 The Court notes that l\/lr. Nelson’s contentions concerning Public Law 80-772 have
previously been found to be frivolous, Perkins u. United States, No. 13-023C, 2013
WL 3958350, at *4 (Fed. Cl. July 31, 2013), and that his argument regarding the
rendering of his name in all capital letters fares no better.

_4_